 



Exhibit 10.7
AMENDED AND RESTATED GRANT OF SECURITY INTEREST
IN
PATENTS AND TRADEMARKS
     THIS AMENDED AND RESTATED GRANT OF SECURITY INTEREST (“Grant”), dated as of
December 29, 2006 and effective as of May 30, 2006, is executed by Numerex
Corp., Digilog Inc. and Broadband Networks Inc., all Pennsylvania corporations,
Numerex Investment Corp., a Delaware corporation, as well as Cellemetry LLC and
Numerex Solutions, LLC, both Delaware limited liability companies (each a
“Grantor” and collectively, the “Grantors”), in favor of Laurus Master Fund,
Ltd. (the “Secured Party”).
     A. Pursuant to a Master Security Agreement dated as of May 30, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“May 2006 Security Agreement”) among each Grantor, certain other Companies (as
defined in the May 2006 Security Agreement) and the Secured Party, the terms and
provisions of which are hereby incorporated herein as if fully set forth herein,
each Grantor and the other Companies have granted a security interest to the
Secured Party in consideration of the Secured Party’s agreement to provide
financial accommodations to the Companies.
     B. Pursuant to a Master Security Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“December 2006 Security Agreement” and together with the May 2006 Security
Agreement each a “Security Agreement” and collectively the “Security
Agreements”) among each Grantor, certain other Companies (as defined in the
December 2006 Security Agreement) and Secured Party, the terms of which are
hereby incorporated herein as if fully set forth herein, each Grantor and the
other Companies have granted a security interest to the Secured Party in
consideration of the Secured Party’s agreement to provide financial
accommodations to the Companies.
     C. Each Grantor (1) has adopted, used and is using the trademarks reflected
in the trademark registrations and trademark applications in the United States
Patent and Trademark Office more particularly described on Schedule 1 annexed
hereto as part hereof (the “Trademarks”), and (2) has registered or applied for
registration in the United States Patent and Trademark Office of the patents
more particularly described on Schedule 2 annexed hereto as part hereof (the
“Patents”).
     D. Each Grantor wishes to confirm its grant to the Secured Party of a
security interest in all right, title and interest of each Grantor in and to the
Trademarks and Patents (collectively, the “T&P Collateral”) and all proceeds
thereto to secure the payment, performance and observance of the Obligations (as
that term is defined in each Security Agreement).
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged:
     1. Each Grantor does hereby further grant to the Secured Party a security
interest in the T&P Collateral to secure the full and prompt payment,
performance and observance of the Obligations.

 



--------------------------------------------------------------------------------



 



     2. Each Grantor agrees to perform, so long as any Security Agreement is in
effect, all acts deemed necessary or desirable by the Secured Party to permit
and assist it, at each Grantor’s expense, in obtaining and enforcing the
Trademarks and Patents in any and all countries. Such acts may include, but are
not limited to, execution of documents and assistance or cooperation in legal
proceedings. Each Grantor hereby appoints the Secured Party as each Grantor’s
attorney-in-fact to execute and file any and all agreements, instruments,
documents and papers as the Secured Party may determine to be necessary or
desirable to evidence the Secured Party’s security interest in the Trademarks
and Patents or any other element of the T&P Collateral, all acts of such
attorney-in-fact being hereby ratified and confirmed.
     3. Each Grantor acknowledges and affirms that the rights and remedies of
the Secured Party with respect to the security interest in the T&P Collateral
granted hereby are more fully set forth in each Security Agreement and the
rights and remedies set forth herein are without prejudice to, and are in
addition to, those set forth in each Security Agreement. In the event that any
provisions of this Grant are deemed to conflict with any Security Agreement, the
provisions of the applicable Security Agreement shall govern.
     4. Each Grantor hereby authorizes the Secured Party to file all such
financing statements or other instruments to the extent required by the Uniform
Commercial Code and agrees to execute all such other documents, agreements and
instruments as may be required or deemed necessary by the Secured Party, in each
case for purposes of affecting or continuing Secured Party’s security interest
in the T&P Collateral.
     5. As of the date of this Agreement, the terms, conditions, covenants,
agreements, representations, warranties and schedules contained in the Grant of
Security Interest in Patents and Trademarks effective as of May 30, 2006 by and
among the Grantors and the Secured Party (the “Original Agreement”) shall be
consolidated with and into and superseded by this Agreement; provided, however,
nothing contained in this Agreement shall impair or affect the liens and
security interests in the T&P Collateral heretofore pledged, granted and/or
assigned by Grantors to the Secured Party under the Original Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this instrument to be executed
as of the day and year first above written.

                  NUMEREX CORP.    
 
           
 
  By:    /s/ Stratton J. Nicolaides     
 
           
 
      Name: Stratton J. Nicolaides    
 
      Title: Chairman and CEO    
 
                NUMEREX INVESTMENT CORP.    
 
           
 
  By:    /s/ Stratton J. Nicolaides     
 
           
 
      Name: Stratton J. Nicolaides    
 
      Title: Director    
 
                NUMEREX SOLUTIONS, LLC    
 
           
 
  By:    /s/ Stratton J. Nicolaides     
 
           
 
      Name: Stratton J. Nicolaides    
 
      Title: CEO and Treasurer    
 
                CELLEMETRY LLC    
 
           
 
  By:    /s/ Stratton J. Nicolaides     
 
           
 
      Name: Stratton J. Nicolaides    
 
      Title: CEO and Treasurer    
 
                BROADBAND NETWORKS, INC.    
 
           
 
  By:    /s/ Stratton J. Nicolaides     
 
           
 
      Name: Stratton J. Nicolaides    
 
      Title: Chairman and Treasurer    
 
                DIGILOG INC.    
 
           
 
  By:    /s/ Stratton J. Nicolaides     
 
           
 
      Name: Stratton J. Nicolaides    
 
      Title: CEO and Treasurer    

3



--------------------------------------------------------------------------------



 



                  LAURUS MASTER FUND, LTD.    
 
           
 
  By:    /s/ David Grin    
 
           
 
      Name: David Grin    
 
      Title: Director    

4



--------------------------------------------------------------------------------



 



               
STATE OF
GA  )          
 
             
 
  )     ss.:    
COUNTY OF
COBB  )          
 
             

          On this 29 day of December, 2006, before me personally came Stratton
J. Nicolaides who, being by me duly sworn, did state as follows: that he is
Chairman and CEO of Numerex Corp., that he is authorized to execute the
foregoing Grant on behalf of said corporation and that he did so by authority of
the Board of Directors of said corporation.

         
 
  /s/ Lisa M. Adams
 
Notary Public    

5



--------------------------------------------------------------------------------



 



               
STATE OF
GA  )          
 
             
 
  )     ss.:    
COUNTY OF
COBB  )          
 
             

          On this 29 day of December, 2006, before me personally came Stratton
J. Nicolaides who, being by me duly sworn, did state as follows: that he is
Director of Numerex Investment Corporation, that he is authorized to execute the
foregoing Grant on behalf of said corporation and that he did so by authority of
the Board of Directors of said corporation.

         
 
  /s/ Lisa M. Adams
 
Notary Public    

6



--------------------------------------------------------------------------------



 



               
STATE OF
GA  )          
 
             
 
  )     ss.:    
COUNTY OF
COBB  )          
 
             

     On this 29 day of December, 2006, before me personally came Stratton J.
Nicolaides who, being by me duly sworn, did state as follows: that he is CEO and
Treasurer of Numerex Solutions, LLC, that he is authorized to execute the
foregoing Grant on behalf of said corporation and that he did so by authority of
the Board of Directors of said corporation.

         
 
  /s/ Lisa M. Adams
 
Notary Public    

7



--------------------------------------------------------------------------------



 



               
STATE OF
GA  )          
 
             
 
  )     ss.:    
COUNTY OF
COBB  )          
 
             

     On this 29 day of December, 2006, before me personally came Stratton J.
Nicolaides who, being by me duly sworn, did state as follows: that he is CEO and
Treasurer of Cellemetry, LLC, that he is authorized to execute the foregoing
Grant on behalf of said corporation and that he did so by authority of the Board
of Directors of said corporation.

         
 
  /s/ Lisa M. Adams
 
Notary Public    

8



--------------------------------------------------------------------------------



 



               
STATE OF
GA  )          
 
             
 
  )     ss.:    
COUNTY OF
COBB  )          
 
             

     On this 29 day of December, 2006, before me personally came Stratton J.
Nicolaides who, being by me duly sworn, did state as follows: that he is
Chairman and Treasurer of Broadband Networks, Inc., that he is authorized to
execute the foregoing Grant on behalf of said corporation and that he did so by
authority of the Board of Directors of said corporation.

         
 
  /s/ Lisa M. Adams
 
Notary Public    

9



--------------------------------------------------------------------------------



 



               
STATE OF
GA  )          
 
             
 
  )     ss.:    
COUNTY OF
COBB  )          
 
             

     On this 29 day of December, 2006, before me personally came Stratton J.
Nicolaides who, being by me duly sworn, did state as follows: that he is CEO and
Treasurer of Digilog, Inc., that he is authorized to execute the foregoing Grant
on behalf of said corporation and that he did so by authority of the Board of
Directors of said corporation.

         
 
  /s/ Lisa M. Adams
 
Notary Public    

10